     Case 2:19-cv-01271-MCE-DB Document 51 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   EARTH ISLAND INSTITUTE, a non-                   No. 2:19-cv-1271 MCE DB
     profit corporation; CENTER FOR
12   BIOLOGICAL DIVERSITY, a non-
     profit corporation,
13                                                    ORDER GRANTING PLAINTIFFS’
                        Plaintiffs,                   UNOPPOSED MOTION FOR LEAVE TO
14                                                    FILE AN AMENDED MEMORANDUM IN
            v.                                        SUPPORT OF THEIR MOTION FOR
15                                                    SUMMARY JUDGMENT
     UNITED STATES FOREST SERVICE,
16   an agency of the United States Department
     of Agriculture; MARGIE B. DEROSE,
17   Acting District Ranger, Mono Lake and
     Mammoth Ranger District, Inyo National
18   Forest, in her official capacity
19                      Defendants.
20

21
            Pending before the Court is the Plaintiffs’ Unopposed Motion for Leave to File an
22
     Amended Memorandum in Support of their Motion for Summary Judgment. ECF No. 49. For
23
     the reasons set forth in the Plaintiffs’ unopposed motion, which constitute good cause, the Court
24
     grants the Plaintiffs’ motion.
25
     ///
26
     ///
27
     ///
28
                                                     1
     Case 2:19-cv-01271-MCE-DB Document 51 Filed 08/04/20 Page 2 of 2

 1          Plaintiffs are HEREBY granted leave to amend their memorandum in support of their
 2   motion for summary judgment to provide proper citations to the Ninth Circuit’s opinion in Bark
 3   v. United States Forest Service and to update the table of authorities as necessary.
 4          IT IS SO ORDERED.
 5   Dated: August 3, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                2
